DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/11/2021.
Claim(s) 1-11 is/are currently presenting for examination.
Claim(s) 1, 5 and 9 is/are independent claim(s).
Claim(s) 1-11 is/are rejected.
This action has been made FINAL.

Response to Arguments
Applicant's arguments filed on 08/11/2021 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 1-3 and 5-7, 11 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 15 and 18 of U.S. Patent No. 10,505,686 (hereinafter referred to as Patent '86). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in U.S. Patent ‘86 with obvious wording variations.
Regarding claim 1, Patent ‘86 discloses a transmitting node configured for use in a Radio Access Network (Patent ’86 claim 15, lines 1-2), the transmitting node comprising: control circuitry; and radio circuitry (Patent ’86 claim 15, lines 3-4); wherein the control circuitry and radio circuitry are configured (Patent ’86 claim 15, lines 5-6) to transmit, based on one or more transmission parameters, reference signaling and/or signaling including reference signaling, wherein the reference signaling comprises phase tracking reference signaling and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Patent ’86 claim 15, lines 7-19), and wherein the phase tracking reference signaling has a time-frequency resource distribution that is based on a scheduled bandwidth (Patent ’86 claim 18).
Since claim 1 of the current application is fully anticipated by the claims 15 and 18 of U.S. Patent ‘86, it is rejected under nonstatutory obviousness-type double patenting.

Regarding claim 2, Patent ‘86 discloses the transmitting node of claim 1, wherein the one or more transmission parameters are configured or indicated with a downlink control information (DCI) message (Patent ’86 claim 15, lines 7-10).  

Regarding claim 3, Patent ‘86 discloses the transmitting node of claim 1, wherein the transmitting node is a terminal or a network node (Patent ’86 claim 15, lines 1-2, “network node”).  . 

Regarding claim 5, Patent ‘86 discloses a method for operating a transmitting node in a Radio Access Network (Patent ’86 claim 15, lines 1-2), the method comprising: transmitting, based on one or more transmission parameters, reference signaling and/or signaling including reference signaling, wherein the reference signaling comprises phase tracking reference signaling and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Patent ’86 claim 15, lines 7-19).
Since claim 5 of the current application is fully anticipated by the claim 15 of U.S. Patent ‘86, it is rejected under nonstatutory obviousness-type double patenting.

Regarding claim 6, Patent ‘86 discloses the method of claim 5, wherein the one or more transmission parameters are configured or indicated with a downlink control information (DCI) message (Patent ’86 claim 15, lines 7-10).  

Regarding claim 7, Patent ‘86 discloses the method of claim 5, wherein the transmitting node is a terminal or a network node (Patent ’86 claim 15, lines 1-2, “network node”).  .
Regarding claim 11. Patent ‘86 discloses method of claim 1, wherein the scheduled bandwidth pertains to a transmission on a Physical Uplink Shared Channel (PUSCH) (Patent ’86 claim 16).

Claims 4, 8 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8 and 16 of of U U.S. Patent No. 10,505,686 (hereinafter referred to as Patent '86) in view of US_20190222386_A1_Guo.

Regarding claim 4, Patent ‘86 discloses the transmitting node of claim 1, but does not explicitly disclose wherein the transmitting node is configured to transmit in downlink, and wherein the transmitting node is configured to transmit terminal-specific and/or beam-formed reference signaling and/or signaling including reference signaling. 
Guo discloses wherein the transmitting node is configured to transmit in downlink (Guo figure 3, base station sends downlink data to UE), and wherein the transmitting node is configured to transmit terminal-specific and/or beam-formed reference signaling and/or signaling including reference signaling (Guo figure 3, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo’s the eNB determines a target MCS to be used for communication with the target UE in Patent ‘86’s system to reduce phase noise efficiently. This method for improving the system of Patent ‘86 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Guo. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Patent ‘86 and Guo to obtain the invention as specified in claim 4.
Regarding claim 8, Patent ‘86 discloses the transmitting node of claim 1, but does not explicitly disclose wherein said transmitting is in downlink, and wherein said transmitting is terminal-specific and/or beam-formed. 
Guo discloses wherein said transmitting is in downlink (Guo figure 3, base station sends downlink data to UE), and wherein said transmitting is terminal-specific and/or beam-formed (Guo figure 3, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo’s the eNB determines a target MCS to be used for communication with the target UE in Patent ‘86’s system to reduce phase noise efficiently. This method for improving the system of Patent ‘86 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Guo. Therefore, it would have been obvious to one of 

Regarding claim 9, Patent ‘86 discloses a transmitting node being configured to transmit, based on one or more transmission parameters, reference signaling and/or signaling including reference signaling, wherein the reference signaling comprises phase tracking reference signaling and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Patent ’86 claim 15, lines 7-19), and wherein the phase tracking reference signaling has a time-frequency resource distribution that is based on a scheduled bandwidth (Patent ’86 claim 18), but does not explicitly disclose a non-transitory computer-readable medium comprising, stored thereupon, code executable by control circuitry of a transmitting node, the code being configured to cause the control circuitry to control the transmitting node.
Guo discloses a non-transitory computer-readable medium comprising, stored thereupon, code executable by control circuitry of a transmitting node, the code being configured to cause the control circuitry to control the transmitting node (Guo paragraph 463 and figure 2).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Guo’s the eNB determines a target MCS to be used for communication with the target UE in Patent ‘86’s system to reduce phase noise efficiently. This method for improving the system of Patent ‘86 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Guo. Therefore, it would have been obvious to one of 
Regarding claim 10, Patent ’86 and Guo discloses the non-transitory computer-readable medium of claim 9, wherein the scheduled bandwidth pertains to a transmission on a Physical Uplink Shared Channel (PUSCH) (Patent ’86 claim 16).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20190222386_A1_Guo.
NOTE: The English translation of Guo’s priority application CN 201610876822.5 will be called “Translation” hereinafter.
Regarding claim 1, Guo discloses a transmitting node configured for use in a Radio Access Network (Guo paragraphs 214-226, eNB. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB), the transmitting node comprising: control circuitry; and radio circuitry (Guo paragraph 208. (Translation page 27 last paragraph)); wherein the control circuitry and radio circuitry are configured to transmit, based on one or more transmission parameters, reference signaling and/or signaling (Guo paragraphs 214-226, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…The eNB determines, based on the target MCS, the first time-frequency resource element corresponding to the at least one port used to transmit a PCRS in the first PCRS port set…”. (Translation page 29 first paragraph – page 30 fifth paragraph, and page 7 last paragraph – page 8 first paragraph)) and wherein the one or more transmission parameters comprise a Modulation and Coding Scheme (MCS) (Guo paragraphs 31-32, MCS. (Translation page 7 last paragraph – page 8 first paragraph, MCS)), and wherein the phase tracking reference signaling has a time-frequency resource distribution that is based on a scheduled bandwidth (Guo paragraph 35. (Translation page 8, 4th paragraph)). 

Regarding claim 2, Guo discloses the transmitting node of claim 1, wherein the one or more transmission parameters are configured or indicated with a downlink control information (DCI) message (Guo paragraph 272, “…the eNB first determines the target MCS based on a current channel status, and then the eNB notifies the target UE of the currently used target MCS by using DCI…”. (Translation page 36 eighth paragraph)).

Regarding claim 3, Guo discloses the transmitting node of claim 1, wherein the transmitting node is a terminal or a network node (Guo paragraphs 214-226, eNB. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB). 

Regarding claim 4, Guo discloses the transmitting node of claim 1, wherein the transmitting node is configured to transmit in downlink (Guo paragraph 233, base station sends downlink data to UE. (Translation page 31 fifth paragraph)), and wherein the transmitting node is configured to transmit terminal-specific and/or beam-formed reference signaling and/or signaling including reference signaling (Guo paragraphs 214-226, and paragraph 31-32, “The eNB determines, based on a current channel status, a target MCS to be used for communication with the target UE…”. (Translation page 29 first paragraph – page 30 fifth paragraph, eNB, and page 7 last paragraph – page 8 first paragraph)). 
Regarding claim 5, Guo discloses the limitations as set forth in claim 1.
Regarding claim 6, Guo discloses the limitations as set forth in claim 2.
Regarding claim 7, Guo discloses the limitations as set forth in claim 3.
Regarding claim 8, Guo discloses the limitations as set forth in claim 4.
Regarding claim 9, Guo discloses the limitations as set forth in claim 1, and Guo further discloses a non-transitory computer-readable medium comprising, stored thereupon, code executable by control circuitry of a transmitting node, the code being configured to cause the control circuitry to control the transmitting node (Guo paragraph 463 and paragraph 208. (Translation page 63 second paragraph, and page 27 last paragraph)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20190222386_A1_Guo in view of US_20090296644_A1_Cheon.
Regarding claim 11, Guo discloses method of claim 1, but does not explicitly wherein the scheduled bandwidth pertains to a transmission on a Physical Uplink Shared Channel (PUSCH).
Cheon discloses wherein the scheduled bandwidth pertains to a transmission on a Physical Uplink Shared Channel (PUSCH) (Cheon paragraph 44, 51, “N.sub.symb.sup.PUSCH-initial is a number of SC-FDMA symbols per subframe for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal, M.sub.sc.sup.PUSCH-initial is a scheduled bandwidth PUSCH transmission for Physical Uplink Shared Channel (PUSCH) transmission of the first uplink signal”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Cheon’s scheduled bandwidth PUSCH transmission for PUSCH transmission in Guo’s system to let the UE transmits uplink signal including data and control information via the PUSCH. This method for improving the system of Guo was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cheon. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Guo and Cheon to obtain the invention as specified in claim 11.
Regarding claim 10, Guo and Cheon disclose the limitations as set forth in claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471